Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/26/21 has been entered.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear what is meant by “configured to be used for a blown-in application”.  Does this refer to the product being in a particular physical state or is this a statement of intended use?  Further, claim 9 depends from claim 1 and recites that the product is “further 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cordts et al., US 20120097405 A1 (Cordts) in view of Graves US 5389716 and Shannon, U.S> Patent No. 4,201,247.
With respect to Claims 1-3, Cordts teaches using an inorganic fiber web for firestopping (corresponds to flame retarding characteristic) (abstract). The web includes inorganic low melting point fibers 1 such as glass fibers and high melting point fibers 2 such as mineral wool (¶ 0016 and 0025). The mineral fibers include rockwool (corresponds to stone wool, Claim 2) and slag wool (Claim 3) (¶ 0028).
Cordts teaches the high melting point fibers 2 are longer than the low melting point glass fibers (¶ 0033). Cordts teaches the long fibers are at least about 5 cm in length (¶ 0033). Such long inorganic fibers may be particularly useful when it is desired 
Graves teaches a fire resistant inorganic fibrous mat (abstract). Graves teaches the fibers include glass and mineral wool, such as long-fiber rock or slag wool (Column 9 Lines 25-40). The glass fibers are chopped glass fibers with a length from about 1/32 inch (about 1 mm) to about 3 inches (75 mm) (Column 10 Lines 15-20). Fibers of varying sizes may be blended together to form the mat. By varying the length and diameter of the fibers the structural properties of the finished product may be altered. For example, fiber with larger dimensions would tend to give the finished mat an abrasive hand or feel (Column 11 Lines 11-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the length of the chopped glass fibers taught by Cordts to according to Graves in order to reduce the abrasive feel of the finished mat. Graves teaches a suitable size range for chopped glass of 1 – 75 mm; however, also teaches that larger fibers give the finished mat an abrasive hand or feel, motivating one to use the lower end of the range. Given the length rock or slag wool fibers of Cordts, 50 mm (5 cm), results in a fiber length ratio of 1:50 to 1:0.66 (i.e. 1/50 to 75/50) which overlaps range of at least 1:4. Having optimized the length of the chopped glass fibers according to Graves, which suggests reducing the fiber dimension in order to improve the hand of the mat, results in a length ratio at the lower end of this range. 
Claim 4, Cordts and Graves teach an inorganic fiber web discussed with respect to Claim 1. Cordts teaches generally the high temperature fibers 2 make up at least wt% to at most about 90 wt% (¶ 0025), which falls within the claimed range of about 5 to about 90 wt%. Specifically, the example includes approximately 80 wt% mineral wool fibers (¶ 0049), which falls within the claimed range.
With respect to Claims 5 and 6, Cordts and Graves teach an inorganic web discussed with respect to Claim 1. Cordts teaches the high melting point fibers 2 are longer than the low melting point glass fibers (¶ 0033). Cordts teaches the long fibers are at least about 5 cm in length (¶ 0033). Such long inorganic fibers may be particularly useful when it is desired to at least partially consolidate the inorganic fiber web by needle-punching (¶ 0033). Cordts teaches the mineral fibers and the glass fibers have an average diameter from about 1 to about 50 microns (¶ 0033). 
Graves teaches the chopped glass fibers have a diameter ranging from about 3 to 30 microns (Column 10 Lines 19-22), while the mineral wool fibers are typically between about 2 and about 6 microns in diameter, and that larger fibers also perform adequately (Column 9 Lines 52-57). Fibers of varying sizes may be blended together to form the mat. By varying the length and diameter of the fibers the structural properties of the finished product may be altered. For example, fiber with larger dimensions would tend to give the finished mat an abrasive hand or feel (Column 11 Lines 11-16). Conversely, shorter, smaller diameter fibers contribute to a mat having a relatively softer hand. Thus, both the ratio of mineral wool fibers to glass fibers, and the dimensions of each of the fibers selected will affect the functional properties of the finished mat. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the size of each fiber according to the teachings of Cordts in order to include some long fibers so that the web can be consolidated by needle punching, while incorporating smaller glass fibers to improve the hand and feel of the finished mat, according to Graves. Having optimized both the diameter and length of each of the glass and mineral fibers in order to improve the needle punching and the hand of the final mat, one would arrive fibers with different aspect ratios. 
In terms of fiber diameters, Cordts teaches both the glass and mineral fibers are between 1 and 50 µm, while Graves teaches the glass fiber dimeters are between 3 and 30 µm and the mineral wool fibers are between 2 and 6 µm, or larger, which substantially mirrors the teaching for the glass fiber diameters. Following the guidance of both references, one of ordinary skill would be motivated to use glass and mineral fibers with similar diameters, or approximately 1:1, which falls within the range of a ratio of up to 1:8 in fiber width. Graves teaches a suitable size range for chopped glass of 1 – 75 mm; however, also teaches that larger fibers give the finished mat an abrasive hand or feel, motivating one to use the lower end of the range. Given the length rock or slag wool fibers of Cordts, 50 mm (5 cm), results in a fiber length ratio of 1:50 to 1:0.66 (i.e. 1/50 to 75/50) which overlaps range of up to 1:20 in fiber length. 
Claims 7 and 8 are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product (i.e. the fiber lengths and composition of claim 1). The determination of patentability is based 
With respect to Claim 9, Cordts and Graves teach an inorganic fiber web discussed with respect to Claim 1. Cordts further teaches the fiber web is inserted in a partition, such as a wall or ceiling of a building (corresponds to board construction) (¶ 0020).
With respect to Claim 10, Cordts and Graves teaches an inorganic web discussed with respect to Claim 1. Cordts does not expressly state the R-value of the web compared to fiberglass alone. 
However, Cordts teaches adding additives such as one or more insulative additives which increase the thermal insulating properties (corresponds to R-value) of the web (¶ 0040 and 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inorganic web of Cordts by including insulative additives in order to increase the thermal insulating properties of the web, thereby arriving at the claimed increased R-value. 
Cordts in view of Graves does not clearly teach the product is configured to be used for a blown application, a batts construction or a board construction.

Therefore, it would have been obvious to have used the product of Cordts in view of Graves or to have configured the product of Cords in view of Graves so that it could be used to form blown insulation as well as boards and mats as taught by Shannon.
Applicant's arguments filed 7/26/21 have been fully considered.  Applicant has amended independent claim 1.  This amendment is sufficient to overcome the previous rejection.  New rejections are set forth above in view of the amendment to the claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fellinger U.S. Patent Application Publication No. 2006/0163763 discloses employing fiber blends for both blown insulation and insulating mats and boards but is not specific to the claimed fiber types.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789